Citation Nr: 1046957	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of the 
right knee, manifested by limitation of motion, currently rated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which denied the Veteran's claim for an 
increased rating for right knee traumatic arthritis, among other 
claims.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board).  A hearing transcript has been 
associated with the claims file.

The Board remanded this matter for additional development and 
adjudication in August 2009 and June 2010.

The Veteran withdrew his appeal for an increased (compensable) 
rating for bilateral hearing loss at the May 2009 hearing.  The 
Board's August 2009 decision denied the claim for an increased 
rating for right knee instability.  Only the instant claim 
remains before the Board.



FINDING OF FACT

1.  For the appeal period prior to October 26, 2009, the 
Veteran's right knee disability was manifested by limitation of 
extension approximating 20 degrees and noncompensable limitation 
of flexion without removal or dislocation of semilunar cartilage, 
malunion of the tibia or fibula, ankylosis or additional loss of 
motion due to fatigue, weakness or lack of endurance following 
repetitive movement.

2.  For the period beginning October 26, 2009, the Veteran's 
right knee disability has been manifested by noncompensable 
limitation of extension and flexion without removal or 
dislocation of semilunar cartilage, malunion of the tibia or 
fibula, ankylosis or additional loss of motion due to fatigue, 
weakness or lack of endurance following repetitive movement.



CONCLUSION OF LAW

1.  The criteria for a rating of 20 percent for right knee 
traumatic arthritis based on limitation of motion have been met 
during the appeal period prior to October 26, 2009.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5010, 5256-5262 (2010).

2.  The criteria for a rating in excess of 10 percent for right 
knee traumatic arthritis based on limitation of motion have not 
been met since October 26, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5010, 
5256-5262.


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The United States Court for Veterans Appeals (veteran's court or 
court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez- Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the veteran's court's decision) were not 
disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice of what evidence is 
required to substantiate his increased rating claim for a knee 
condition in a March 2007 letter. This letter informed him of 
what evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the Veteran 
in obtaining evidence from other agencies. Finally, this letter 
notified the Veteran that he may submit any evidence that his 
service connected disability increased in severity. This letter 
met the duty to provide pre-adjudication notice the Veteran in 
accordance with Pelegrini.

A May 2008 VCAA letter notified the Veteran that medical or lay 
evidence could be submitted to substantiate his claim and 
provided specific examples.  The letter stated that such evidence 
should describe the nature, severity and duration of his symptoms 
or the impact of the condition on his employment.  It also 
notified the Veteran that he may submit statements from his 
current or former employers.  This May 2008 letter also provided 
notice with regard to the remaining elements outlined in Vazquez-
Flores.

The Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with regard to 
the May 2008 letter was cured by readjudication of the claim in a 
January 2010 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records and VA 
treatment notes have been obtained.  He has been afforded several 
VA orthopedic examinations and a sufficient medical opinion has 
been obtained.  These examinations, along with the Veteran's 
testimony, statements and treatment records, are sufficient for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Although the Veteran has indicated that he disagrees with the 
disability rating assigned for the disabilities on appeal, he has 
not indicated that his symptoms have worsened since his last VA 
examination.

In its remands the Board instructed that a VA examination should 
be conducted to determine the severity of the Veteran's right 
knee disorder.  Such an examination was conducted in December 
2009.  In its June 2010 remand, the Board indicated that the 
examiner who conducted the October 2009 examination should review 
the claims file and note the point at which pain or discomfort 
began on flexion motion for the right knee.  Such a review was 
conducted in July 2010 and the examiner indicated the point at 
which such pain or discomfort began.  The Board therefore 
concludes that there has been substantial compliance with the 
terms of the previous remands.   See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

In the July 2010 addendum the examiner commented that the Veteran 
was "in process of having the knee evaluated to any evidence of 
internal derangement at this time."  The Board has previously 
adjudicated the question of the proper evaluation for instability 
of the right knee and this decision is limited to the proper 
evaluation for limitation of motion of the knee.  The Board has 
sufficient examination findings to evaluate that question.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2009 
hearing, the issues were identified.  The undersigned asked the 
Veteran questions regarding his current treatment and whether he 
was missing work due to his knee disorder.  The Veteran was 
offered an opportunity to ask the undersigned questions regarding 
his claim.  The Board therefore concludes that it has fulfilled 
its duty under Bryant.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of the Veteran's claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

For rating purposes, normal range of motion in a knee joint is 0 
degrees of extension and 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Diagnostic Code 5010 applies to traumatic arthritis and provides 
that such is evaluated under the criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on the basis of limitation 
of motion of the affected joint under the appropriate diagnostic 
code for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a rating of 
10 percent is for application for each such major joint group or 
minor joint group affected by limitation of motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
provided where there is X-ray evidence of involvement of two or 
more major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent evaluation 
is provided where there is X-ray evidence of involvement of two 
or more major joints, or two of more minor joint groups without 
exacerbations.

Limitation of flexion of a leg warrants a 10 percent rating when 
limited to 45 degrees; and a 20 percent rating where flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.

Limitation of leg extension warrants a noncompensable rating when 
limited to 5 degrees.  It warrants a 10 percent rating when 
limited to 10 degrees, a 20 percent rating when it is limited to 
15 degrees, a 30 percent rating when limited to 20 degrees, a 40 
percent rating when limited to 30 degrees and a 50 percent 
evaluation when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The VA General Counsel has held that separate ratings could also 
be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Semilunar, dislocated cartilage with frequent episodes of 
"locking," pain and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5258. Loss of the 
semilunar cartilage warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

Knee ankylosis in a favorable angle, in full extension or in 
slight flexion between zero degrees and ten degrees, warrants a 
30 percent rating.  Extremely unfavorable knee ankylosis, in 
flexion between 10 degrees and 20 degrees, warrants a 40 percent 
rating while such ankylosis resulting in flexion between 20 
degrees and 45 degrees warrants a 50 percent rating.  Extremely 
unfavorable knee ankylosis resulting in flexion at an angle of 45 
degree or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
DC 5256.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Malunion of the tibia and fibula with a slight knee disability 
warrants a 10 percent rating while such impairment with a 
moderate knee disability warrants a 20 percent rating.  Malunion 
with a marked knee disability warrants a 30 percent rating.  
Nonunion of the tibia and fibula with loose motion requiring a 
brace warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Right Knee Claim

A December 2004 VA right knee X-ray was found to be unremarkable.

An April 2005 VA treatment note reflected the Veteran's reports 
of intermittent knee pain without locking, mechanical symptoms or 
instability.  Right knee range of motion was from zero to 120 
degrees.  Gait was normal and the right knee was stable to varus, 
valgus and AP stress.  McMurray's was negative.  A recent 
Magnetic Resonance Imaging (MRI) scan revealed an interval 
progression of extensive subchondral cyst formation in the medial 
compartment suggestive of a progression of osteoarthritis and 
small effusion.  An assessment of right knee osteoarthritis 
without meniscal tears was made.

Bilateral knee crepitance was noted in an October 2005 VA 
orthopedic surgery note.  There was no point tenderness and the 
knees were stable.

At an April 2007 VA orthopedic consultation the Veteran was found 
to have right knee crepitus and a joint line that was tender to 
palpitation.  Range of motion was from five to 95 degrees.  An 
accompanying X-ray revealed near bone on bone osteoarthritis of 
the medial compartment as well as a varus deformity in the right 
knee.  An assessment of bilateral knee osteoarthritis, with the 
right worse than the left, was made.

An April 2007 VA orthopedic examination reflected the Veteran's 
reports of an intermittent dull ache with sharp non-radiating 
pain to the right knee.  This pain was rated as "3-4/10" for a 
dull ache and "5-6/10" for a sharp pain.  He also experienced 
swelling and falls on average of once per month.  The occasional 
use of knee braces and a cane were reported.  

Physical examination noted that the right knee appeared 
symmetrical to the left knee and that there were enlarged bony 
prominences.  There was point tenderness to palpation of the 
medial and lateral side of the patella without swelling or 
deformities noted.  Forward flexion was from zero to 90 degrees 
out of 120 degrees with endpoint pain.  Extension was "full to 
only a flexion of five degrees" with no pain.  Drawer, Lachman, 
flex pincher and McMurray testing were negative.  Repetitive use 
testing was conducted using a two pound weight.  

The Veteran was able to complete six out of ten repetitions, two 
of flexion of about 80 degrees out of 120 degrees.  He was able 
to bring the weight up to about five degrees with increasing pain 
after the first repetition.  Weakness and muscle spasms were 
noted.  There was no locking.  An accompanying knee X-ray 
revealed further degenerative changes since the February 2004 X-
ray, mostly in the medial joint spaces compartment.  A diagnosis 
of an increase in the traumatic arthritis of the right knee was 
made.

A June 2007 VA physical therapy treatment note shows that active 
extension was "-20" degrees, while standing, and that flexion 
was to 95 degrees with hip pain.  There was no tenderness to 
palpation.  Weight-bearing was decreased on the right lower 
extremity in stance phase and there was an antalgic gait.

An August 2007 VA physical therapy note indicates that the 
Veteran's active range of right knee motion was from "-12" to 
85 degrees.  Passive range of motion was from "-6" to 87 
degrees.

An October 2007 VA orthopedic treatment note reflects the 
Veteran's reports of bilateral knee pain.  Physical examination 
revealed right knee medial joint line tenderness and crepitus.  
Range of motion was from five to 95 degrees.  He was 
neurovascularlly intact distally.  An assessment of right knee 
osteoarthritis was made.  

Complaints of chronic right knee pain that had improved with the 
use of a right medial unloading knee brace were reported in a 
January 2008 VA treatment note.  The Veteran stated that he wore 
a knee brace almost all of the time.  Physical examination 
revealed tenderness to palpitation along the medial joint line 
but was negative for swelling, erythema or ecchymosis.  Sensation 
to light touch was present on the tibial, sural, saphenous, deep 
and superficial peroneal.  Lachman's, anterior and posterior 
drawer tests were negative.  There was no instability with 
varus/valgus stress.  Flexion was from zero to 90 degrees and was 
limited by medial knee pain.  An assessment of chronic right knee 
pain was made.

An April 2008 VA treatment note shows the Veteran's range of 
right knee motion was from zero to 90 degrees.

During a May 2009 hearing, the Veteran testified that he 
experienced severe knee pain on a constant basis.  His knee had a 
tendency to lock, click and crack.  He used a knee brace but the 
nature of his job duties made it difficult to wear the brace at 
work.  He occasionally falls or trips due to his knee.

At an October 2009 VA examination the Veteran complained of 
"pain in his knees while standing on his knee."  There was no 
history of flare-ups.  He was noted to walk from the waiting room 
to the examining room with a limp, that he used a cane, had a 
pelvic tilt and a kind of bent posture.  Physical examination of 
the right knee was negative for palpable tenderness or palpable 
fluid.  Medial, collateral, anterior and posterior cruciate 
ligaments were tight.  

Full extension was carried out four times without pain, weakness, 
fatigue or lack of endurance.  A two pound weight was used and 
the knee was fully extended three times without pain, weakness, 
fatigue or lack of endurance.  Flexion was from zero to 130 
degrees four times without pain, weakness, fatigue or lack of 
endurance.  Strength was good in resistant flexion and resistant 
extension.  Pain on joint movement and increasing discomfort on 
repetitive movements was noted.  The knee appeared stable on 
examination despite a reported history of falls.  The examiner 
noted that he had reviewed the Veteran's claims file.

A December 2009 VA examination addendum notes that repetitive 
movements and increased pain "did not limit any further 
motion."  There was no additional loss of motion during 
repetitive use or during flare-ups.  It was "clear" from the 
examination that there was not any additional loss of motion due 
to increased pain.

At a July 2010 VA examination the Veteran walked from the waiting 
room to the examining room with a significant limp, an antalgic 
gait and that he used a cane to support his right knee.  He was 
able to transfer from a chair to the examining table with some 
difficulty and was very slow to remove his trousers and shoes.  

Physical examination of the right knee was negative for palpable 
fluid, tenderness, weakness, fatigue, lack of endurance, 
fatigability or incoordination.  Extension was "full" and 
without pain.  Flexion was from zero to 60 degrees and "there 
was no point in which pain began."  There was pain on flexion at 
70 degrees.  There was good strength resisting flexion and 
extension.  Medial collateral ligaments as well as the anterior 
and posterior cruciate ligaments were tight.  There was no 
measuring on full extension.  Following this examination and a 
review of the Veteran's claims file, diagnoses of right knee 
arthritis, limited motion of the right knee and significant 
functional impairment of the right knee were made.

During the course of this appeal extension of the right knee has 
ranged from "-20" degrees in June 2007 to "full" at the 
October 2009 and July 2010 VA examinations.  Additional loss of 
motion due to weakened movement, excess fatigability, 
incoordination, flare-ups, or pain was not found on any 
examination.  

The June 2007 finding meets the criteria for a 20 percent rating 
based on limitation of extension under DC 5261.  Subsequent 
evaluations up until the October 2009 examination suggest that 
the Veteran had a lesser degree of limitation of extension, but 
generally do not contain information as to whether there was 
additional limitation due to functional factors.  Beginning with 
the October 26, 2009 examination, the Veteran was explicitly 
found to have full extension and no additional limitation due to 
functional factors.  Accordingly, the Board concludes that a 20 
percent rating was warranted for the right knee disability on the 
basis of limitation of extension during the appeal period prior 
to October 26, 2009.  Since that date, flexion has been 
unlimited, even with consideration of functional factors.

A compensable rating on the basis of limitation of flexion would 
require flexion that is limited to 45 degrees.  The Veteran's 
range of flexion has been well in excess of that level at all 
times during the appeal period.  The most severe limitation was 
reported on the July 2010 examination when flexion was to 60 
degrees without additional limitation due to functional factors.  

Accordingly, a separate rating for limitation of flexion in 
addition to limitation of extension has not been warranted at any 
point during the appeal period.  Since October 26, 2009, the 
Veteran has had no limitation of extension and noncompensable 
limitation of extension.  Such limitation does not warrant an 
evaluation in excess of 10 percent.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261.

The record is negative for evidence of malunion of the tibia or 
fibula which could result in a higher rating.  38 C.F.R. § 4.71a, 
DC 5262.  In addition, the Veteran retains significant ranges of 
right knee motion; and therefore, a rating based on ankylosis is 
not warranted.  38 C.F.R. § 4.71a, DC 5256.  

The Veteran has already been awarded a separate rating for right 
knee instability, and the Board's August 2009 decision addressed 
the claim for an increased rating on that basis.

The Veteran underwent a medial meniscectomy, which is not service 
connected.  The service connected disability does not encompass 
dislocation or removal of the semilunar cartilage.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher disability rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's right knee disability is manifested by as described 
above.  The clinical evidence is negative for a hospitalization 
due to the Veteran's right knee disability.  The rating criteria 
contemplate these impairments.  Hence, referral for consideration 
of an extraschedular rating is not warranted.



Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The Veteran reported working as a heavy equipment operator in his 
May 2009 hearing.  There is no evidence in the claims file that 
the Veteran is currently unemployed.   Accordingly, further 
consideration of entitlement to TDIU is not warranted.


ORDER

Entitlement to a 20 percent rating for traumatic arthritis of the 
right knee, manifested by limitation of motion during the appeal 
period prior to October 26, 2009, is granted.

Entitlement to an increased rating in excess of 10 percent for 
traumatic arthritis of the right knee, manifested by limitation 
of motion during the period beginning October 26, 2009, is 
denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


